DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
What algorithm is used in the program instructions [0029] that cause the processor to execute any process or function of the controller? (Paragraph [0031] discloses “the controller may interrogate and otherwise influence the quantum state held in the qubit register, as defined by the collective quantum state of the array of qubits 14”. )
What algorithm is used to identify a set of n interface qubits?
What is the algorithm that performs the  “classical tracking” in paragraph [0061, 0102 and 0103]. 
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable “substantial” utility.  
Claims 1, 9 and 17 disclose “n-qubit gate”.
Specification [0063] discloses “n may be an integral number of qubits such that n ≥ 1”.
The examiner submits the applicant has not disclosed an upper bound for n.
The examiner submits the “n” would reasonably encompass 100 qubits. Paragraph [0101] disclose a smaller 100 qubit computer. 
Paragraph [0101] also discloses large scale quantum computers. 
The examiner notes the current application was filed on 5/29/20.
However, the article “First quantum computer to pack 100 qubits enters crowded race” published 11/19/2021, is evidence that one of ordinary skill would not be able to make 100 qubit computer  in 2020 and  the claims lack substantial and credible utility. 
“Quantum Computing: Progress and Prospects (2019)” by the Nation Academies of Sciences, Engineering and Medicine. Chapter 7  page 176 of “Quantum Computing: Progress and Prospects (2019)” discloses “[t]he time to create a large fault-tolerant quantum computer that can run Shor’s algorithm to break RSA 2048, run advanced quantum chemistry computations, or carry out other practical applications likely is more than a decade away.”  The examiner submits “Quantum Computing: Progress and Prospects (2019)”  as evidence that the claims lack substantial and credible utility.
A Scientific American opinion piece titled “Will Quantum Computing Ever Live Up to Its Hype?” notes Terry Rudolph, a founder of Psiquantum, contends “a ‘useful’ quantum computer with robust error-correction will require millions of qubits. PsiQuantum, which constructs qubits out of light, expects by the middle of the decade to be building fault-tolerant quantum computers with fully manufactured components capable of scaling to a million or more qubits”. The examiner submits the Scientific American opinion piece is further evidence that the claims lack substantial and credible utility.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Wands Factors:
Breadth of the claims
Claims 1, 9 and 17 disclose “n-qubit gate”.
Specification [0063] discloses “n may be an integral number of qubits such that n ≥ 1”.
The examiner submits the applicant has not disclosed an upper bound for n.
The examiner submits the “n” would reasonably encompass 100 qubits. Paragraph [0101] disclose a smaller 100 qubit computer. 
Paragraph [0101] also discloses large scale quantum computers. 
The examiner notes the current application was filed on 5/29/20.
However, the article “First quantum computer to pack 100 qubits enters crowded race” published 11/19/2021, is evidence that one of ordinary skill would not be able to make 100 qubit computer  in 2020. 
“Quantum Computing: Progress and Prospects (2019)” by the Nation Academies of Sciences, Engineering and Medicine. Chapter 7  page 176 of “Quantum Computing: Progress and Prospects (2019)” discloses “[t]he time to create a large fault-tolerant quantum computer that can run Shor’s algorithm to break RSA 2048, run advanced quantum chemistry computations, or carry out other practical applications likely is more than a decade away.”  The examiner submits “Quantum Computing: Progress and Prospects (2019)”  as evidence that one of ordinary skill would not be able to make and use large scale quantum computing at this time.

Nature of the Invention 
Quantum computing is a developing technology. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses “[i]t is important to realize that we will need significant advances — in basic science as well as in systems engineering — to attain fully scalable fault-tolerant quantum computers.” The examiner submits “Quantum Computing in the NISQ era and beyond”  as evidence that one of ordinary skill would not be able to make and use fault tolerant quantum computing at this time.

Therefore, since one of ordinary skill in the art would not be able to make and use the full scope of the claimed invention without undue experimentation, the examiner finds the currents claims lack an enabling disclosure. 


Written Description: Lack of Algorithm for “identifying a set of n interface qubits”
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2161.01 I discloses:
original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (underline not added)

MPEP 2161.01 I  further discloses:

examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.(underline added)


Claims 1, and  9 disclose “identifying a set of n interface qubits on which to perform the first n-qubit gate”.
Claim 17 discloses “identifying a set of m interface qubits on which to perform the m-qubit diagonal gate”. 
Paragraphs [0057, 0060, 0061, 0063, 0102-0105] discloses identifying. Paragraph [0102, and 0103 ] disclose “identifying” through classical tracking, but the specification fails to disclose an algorithm for classical tracking. 
Therefore, since the applicant fails to disclose a specific algorithm for classical tracking that would identify a set of interface qubits, the examiner submits the applicant has not provided disclosure in sufficient detail to demonstrate to one of ordinary skill in the art the inventor possessed the invention. 

Written Description: Lack of Algorithm for “program instructions” for CPU in Quantum Computer
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Paragraph [0029] of the original specification discloses “quantum computer 10 includes a 
controller 18. The controller may include at least one processor 20… A processor 20 of controller 18 may take the form of a central processing unit (CPU), a graphics processing unit (GPU), or the like. As such, the controller may comprise classical electronic componentry… Computer memory 22 may be configured to hold program instructions 24 that cause processor 20 to execute any function or process of the controller.”
	The specification as filed fails to disclose the algorithm that would transform the CPU into a controller for the quantum computer. (The examiner would like to note that a skilled artisan would understand that an “off the shelf” CPU would not perform a control function for a quantum computer. The “off the shelf” CPU need an algorithm in order to function as a controller for a quantum computer.) 
	 Therefore, since the applicant fails to disclose a specific algorithm the “program instructions”, the examiner submits the applicant has not provided disclosure in sufficient detail to demonstrate to one of ordinary skill in the art the inventor possessed the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817